Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method of analysis of images. The closest prior art, Shah et al. (USPAP       2020/0218,776), shows a similar system, in which, performing a dimensionality reduction step, oby processing, for at least a first matrix and for at least a second matrix, a parameter representative of a product of both first and second matrices respectively representing the pixels of both a first and a second images (Please note, Abstract of the invention. As indicated a system and method model a time series from missing data by imputing missing values, denoising measured but noisy values, and forecasting future values of a single time series. A time series of potentially noisy, partially-measured values of a physical process is represented as a non-overlapping matrix. For several classes of common model functions, it can be proved that the resulting matrix has a low rank or approximately low rank, allowing a matrix estimation technique, for example singular value thresholding, to be efficiently applied. Applying such a technique produces a mean matrix that estimates latent values, of the physical process at times or intervals corresponding to measurements, with less error than previously known methods. These latent values have been denoised (if noisy) and imputed (if missing). Linear regression of the estimated latent values permits forecasting with an error that decreases as more measurements are made). However, Shah et al. fail to address: “for wherein: a quantum singular value estimation is performed on first matrix, a quantum singular value estimation is performed on second matrix, both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are combined together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, June 11, 2022